Citation Nr: 0202822	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  01-06 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left thigh, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1967 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  His military service awards and decorations include 
a Vietnam Service Medal and the Purple Heart Medal.

A video conference hearing was held on December 19, 2001, 
before Bettina S. Callaway, a member of the Board sitting in 
Washington, D.C., who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
Supp. 2001) and who is rendering the determination in this 
case.  

During the hearing, the veteran submitted additional evidence 
and waived RO consideration of it.  Therefore, the Board will 
address the issues on appeal.


FINDINGS OF FACT

1.  The fragment wound residuals of the left thigh do not 
result in more than a moderate wound to Muscle Group XVI.

2.  The veteran's PTSD is manifested by symptoms which are 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  panic 
attacks more than once a week; impaired judgment; and 
difficulty in establishing and maintaining effective work and 
social relationships, and Global Assessment of Functioning 
Scale scores ranging between 50 and 65, without obsessive 
rituals, illogical, obscure or irrelevant speech, spatial 
disorientation, or near-continuous panic or depression 
affecting his ability to function.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
fragment wound residuals of the left thigh have not been met.  
38 U.S.C.A. §§ 1110, 1155, 5100, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.55, 4.56, 
4.59, 4.71a, 4.73 and Diagnositic Codes 5252, 5253, 5316 
(2001).

2.  The criteria for an initial evaluation of 50 percent for 
PTSD have been met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 
9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that evaluations in excess of 10 percent 
for his residual shell fragment wound of the left thigh and 
in excess of 10 percent for PTSD are warranted.  Initially, 
the Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001) (VCAA).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well-grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5103A; see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
this law were also recently promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim.  Such assistance includes identifying 
and obtaining evidence relevant to the claim, and affording 
the veteran a VA rating examination unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  See 38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R. 
§ 3.102).

The Board has reviewed the veteran's claims in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims.  The RO's statement and supplemental 
statements of the case clarified what evidence would be 
required to establish an evaluation in excess of 10 percent 
for his residual shell fragment wound injury and an 
evaluation in excess of 10 percent for PTSD.  The veteran 
responded to the RO's communications with additional evidence 
and argument, curing (or rendering harmless) any earlier 
notification omissions that the RO may have made.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VA O.G.C. 
Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R § 3.102).  This obligation 
was satisfied by the VA examination reports of record, which 
are dated from November 2000.  The Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, and that the veteran will not be prejudiced by 
proceeding to a decision on the basis of the evidence 
currently of record.

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court recently held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the veteran's claim for 
a rating in excess of 10 percent for PTSD is from an original 
rating, whereas the residual shell fragment wound is not.  
The distinction may be important in determining the evidence 
that can be used to decide whether the original rating on 
appeal was erroneous and in determining whether the veteran 
has been provided an appropriate statement of the case.  
Fenderson at 126.  With an initial rating, the RO can assign 
separate disability ratings for separate periods of time 
based on the facts found.  Id.  With an increased rating 
claim, "the present level of disability is of primary 
importance."  Francisco at 58.  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson.

However, the Board concludes that the veteran was not 
prejudiced by this error in the circumstances of this case.  
The RO's statement of the case provided the veteran with the 
appropriate applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of an initial 
disability evaluation for the service-connected disability.  
The statement of the case indicated that all the evidence of 
record at the time of the December 1999 rating decision was 
considered in assigning the original disability rating for 
the veteran's post-traumatic stress disorder.  The RO did not 
limit its consideration to only the recent medical evidence 
of record, and did not therefore violate the principle of 
Fenderson.  The RO, in effect, considered whether the facts 
showed that the veteran was entitled to a higher disability 
rating for this condition for any period of time since his 
original claim.  

Thus, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim.  He has 
been provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.   In the particular circumstances of this case, 
the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to properly reflect his 
disagreement with the initial disability evaluation assigned 
to his service-connected thigh injury and PTSD.  Any error to 
the veteran by the RO's phrasing of the issue on appeal in 
the statement of the case was not prejudicial to him.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7 (2001).

Left Thigh

The Board has considered the issues raised by the Court in 
Fenderson and whether staged ratings should be assigned.  
Given, however, that this is not an original claim, (the 
veteran's original claim was in 1968) the Board finds that 
Fenderson does not apply.

The veteran has been rated pursuant 38 C.F.R. Part 4, 
Diagnostic Code 5316 (2001), which involves Muscle Group XVI 
and the flexion of the hip and it includes the pelvic girdle 
group 1: (1) Psoas; (2) iliacus; (3) pectineus.  An injury to 
Muscle Group XVI will be rated as noncompensable if slight; 
10 percent disabling if moderate; 30 percent disabling if 
moderately severe; and 40 percent disabling if severe. 
Diagnostic Code 5316.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

During service the veteran sustained shell fragment wound in 
the left thigh.  According to a June 1968 service medical 
report he was injured by anti-aircraft artillery fire while 
flying a mission over the Republic of Vietnam.  Examination 
at the time revealed no artery or nerve involvement in the 
left thigh.  The thigh was treated and the injury improved.  

Based on the service medical records, which showed the wound 
to be superficial, the RO granted service connection for the 
residual shell fragment wound of the left thigh in September 
1968 and assigned a 10 percent disability rating.  

A VA examination was conducted in August 1969.  As history, 
it was noted that the veteran was hospitalized for 16 days 
for his shell fragment wound, after which he was returned to 
full duty.  The examiner described a well-healed, four inch 
by 3/4 inch curved, transverse scar on the inner aspect of 
the left proximal thigh, which was asymptomatic.  There was a 
full range of motion in all other joints without pain, 
tenderness, or crepitation.  There was no neurological or 
circulatory deficit, no atrophy or edema.  The reflexes were 
present and normal and musculature was well developed.  

According to a November 2000 VA examination report, the 
veteran related that he experienced periods of residual 
flare-ups during weather changes, especially cold weather.  
He estimated that he experienced a 5 percent additional 
functional impairment during flare-ups.  The examiner noted 
that the pectineus and sartorius muscle groups were involved 
with the original injury.  By history, there was no left 
thigh muscle pain and the veteran indicated that he had 
learned to live with it.  The veteran added that he worked 
for the postal service.  Physical examination revealed that 
there was a well-healed 13-centimeter scar on the left inner 
thigh over the adductor canal.  The examiner noted that there 
were no adhesions, tendon damage, bone joint or nerve damage, 
or muscle herniation.  The muscle strength was good with no 
evident loss of muscle function.  The muscle group moved the 
joint through normal range of motion and the muscle group 
worked well.  No joint was affected by the residual shell 
fragment wound of the left thigh.  The examiner diagnosed a 
shrapnel wound of the left upper thigh with no loss of 
function due to pain.  No shrapnel fragments were visualized 
in the x-ray studies.

At his personal hearing, the veteran testified that every 
once in awhile he had "burning sensation" in the area 
around the scar, along with numbness.  He complained of pain 
in that area.

The medical evidence shows that the residuals of the shell 
fragment wound of the left thigh demonstrated here are 
commensurate with a moderate injury.  38 C.F.R. § 4.56 
(2001).  As noted, there are no retained foreign bodies, 
muscle loss, or functional impairment.  Moreover, there is no 
more than slight scarring with no tenderness or pain.  The 
rating code provides a 10 percent rating for such moderate 
injury.  38 C.F.R. § 4.73, Diagnostic Code 5316 (2001).

For these reasons, while the Board has considered pain and 
functional impairment, the residuals of the service-connected 
gunshot wound, do not more closely approximate the next 
higher rating.  38 C.F.R. §§ 4.40, 4.45.  Thus, a rating in 
excess of 10 percent is not warranted pursuant to 38 C.F.R. 
§§ 4.40, 4.45.  

The Board also notes that, since the veteran's residual scar 
of the left thigh have been described repeatedly as well 
healed and asymptomatic (i.e., not painful, tender, or 
adherent to underlying tissue, etc.) this also does not 
provide a basis for an evaluation in excess of 10 percent.  
See also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
Although the veteran complains of pain and numbness in the 
area of the scar, the medical findings do not show that the 
pain is related to the scar itself, rather than to the 
underlying injury.

The Board has considered the evidence of record that favors 
the veteran's claims discussed above, which essentially is 
comprised of the veteran's December 2001 testimony before the 
undersigned and his written statements.  Nevertheless, the 
Board finds that this favorable evidence is outweighed by the 
evidence discussed in the preceding paragraphs.  It is 
important to note that, as a lay person untrained in the 
fields of medicine and/or science, the veteran is not 
competent to render medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Although the 
veteran complains of left thigh and impairment that warrants 
a rating in excess of 10 percent, there is no persuasive 
medical evidence of record that supports this claim.  In 
addition, the veteran testified that he is receiving Social 
Security Administration benefits for longevity, not for 
disability.  

The characteristics of moderately severe and severe muscle 
injuries are set forth above.  The evidence presented here 
does not show the extensive muscle deficits in the left thigh 
area associated with a moderately severe or severe injury.  
The findings of the trained medical professional are the most 
probative evidence as to the extent of the disability.  The 
recent findings more closely approximate the criteria for a 
moderate muscle injury and do not demonstrate the muscle 
loss, which is part of the criteria for a moderately severe 
or severe injury.  38 C.F.R. § 4.7 (2001).  Thus, the Board 
finds that the preponderance of evidence is against a rating 
in excess of 10 percent on the basis of muscle injury.

Additionally, the clinical evidence does not show that the 
service-connected residuals of a gunshot wound of the left 
thigh present such an unusual or exceptional disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards, as is required for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2001).  For example, the 
veteran does not contend, nor does the evidence show, that he 
is unable to work as a result of his left thigh injury.  
Furthermore, there is no evidence that he has been 
hospitalized after service for this condition.  Therefore, an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).

As the preponderance of the evidence is against rating in 
excess of 10 percent, the benefit of the doubt doctrine is 
not for application in this regard.  38 C.F.R. § 3.102.

PTSD 

The record shows that the veteran's original claim for 
service connection for PTSD was received in August 2000 and 
initially granted by a rating decision in December 2000.  The 
RO assigned an original rating of 10 percent under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, effective from August 4, 2000.  
The veteran disagreed with this evaluation and timely 
perfected his appeal. 

Thus, the veteran's claim for an evaluation in excess of 10 
percent for PTSD is an original claim that was placed in 
appellate status by his disagreement with the initial rating 
award.  As noted previously, the rule in Francisco at 58 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance"), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson at 126.

Under the criteria of Diagnostic Code 9411, a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.  Alternatively, a 10 
percent rating is warranted when symptoms are controlled by 
continuous medication. 

A 30 percent disability evaluation is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV, p. 32).  A GAF score of 51 - 60 is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.

The Board finds that the evidence supports a 50 percent 
rating for PTSD because it meets the required criteria 
pursuant to Diagnostic Code 9411.  The evidence shows that 
there is occupational and social impairment with reduced 
reliability and productivity, specifically due to such 
symptoms as panic attacks more than once a week; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A private physician reported in August 2001 that the veteran 
had lost several days at work in 1998 and 1999 due to stress.

According to VA outpatient psychiatric records from April to 
December 2000 the veteran was treated for anger and anxiety 
problems.  According to a May 2000 report, the veteran was 
experiencing difficulty at work and difficulty in his 
marriage due to his anxiety.  Examination revealed that the 
veteran was irritable, anxious, tense, and hypervigilant.  
The veteran had recurring thoughts about the occurrences in 
Vietnam.  He had had a morbid preoccupation with thoughts of 
ending his life, although he denied having a plan.  The 
examiner assigned a GAF of 50.  As noted above, a GAF score 
of 51 - 60 is defined as "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Richard, 9 Vet. App. at 267 (citing DSM-IV, p. 
32).  The same diagnosis with a GAF of 50 was repeated in 
June 2000, October 2000, and July 2001 VA outpatient records.  

According to a November 2000 VA examination report, the 
veteran divulged that his biggest problem was controlling his 
anger.  He explained that he was easily irritated and 
frustrated at work and home.  He expressed difficulty 
discussing his Vietnam experience except to other veterans.  
He felt that his weekly group therapy was helpful.  He also 
disclosed that he did not trust people.  He felt that his 
future outlook was only "so so".  He denied suicidal and 
homicidal ideations.  He reported chronic feelings of 
detachments and exaggerated startle response and general 
hypervigilance.  He hated crowds but could watch war movies.  
He reported guilty feelings over Vietnam when he felt that he 
let the troops down.

Objective examination of the veteran revealed that he was 
alert and oriented times four.  His mood was described as 
fine and his affect was slightly constricted.  His speech was 
regular rate and rhythm and thought process was coherent.  He 
was able to focus, sustain, and shift attention and his 
thought content was negative for suicidal or homicidal 
ideations.  There was no overt psychosis, insight and 
judgment was adequate and proverbs were abstract.  The 
diagnosis was PTSD with a GAF of 65.  As noted, a GAF Scale 
score of 65 indicates some mild symptoms, or some difficulty 
in social, occupational or school functioning.

According to a July 2001 VA examination report, the examiner 
observed that the veteran had impaired concentration, and 
exhibited difficulty in focusing on a particular subject.  
Furthermore, the veteran's recent memory was slightly 
impaired and he had trouble carrying out instructions, 
although this improved after he was prompted and given 
additional time to respond.  Although the veteran could 
process some math computations in his head, in general, he 
experienced a marked impairment in processing new 
information, especially when it was new or unexpected.  The 
veteran had significant problems in being around other 
people, as he was easily frustrated.  As a result, he stayed 
away from people, experiencing severe anxiety when he was 
exposed to people to the extent that he became virtually 
incapacitated.  He was markedly impaired in responding 
appropriately to supervision and to co-workers on the job, 
and mildly impaired in being able to follow work 
instructions.

His cognitive functioning was estimated to be in the average 
range at the present time.  Based on the examination and a 
review of the medical records, the examiner concluded that 
the veteran's symptoms limited his ability to process work 
procedures and instructions that were required in competitive 
employment.  In addition, the emotional lability impaired him 
in getting along with co-workers without distracting them or 
exhibiting behavioral extremes.  These marked psychiatric 
problems impaired his being able to meet the demands of work 
on a sustained basis in a competitive work environment.  
These symptoms had been present for over 12 consecutive 
months, were chronic in nature and had a poor prognosis for 
improvement.  The veteran had significant limitations in his 
ability to hold a full-time competitive job due to his 
psychiatric problems, specifically PTSD.

Reports from a PTSD group are of record.  The veteran 
testified that he attends such meetings about once a week, 
which is his only "social" activity.  According to the 
veteran's testimony and the medical reports of record, his 
medication has been changed over the years.  He now takes 200 
milligrams of Zoloft a day and Valium as needed.

Based on the evidence of record, the Board finds that a 
rating of 50 percent is warranted because when considered 
together, the veteran's symptoms, as supported by the 
evidence, meet the criteria for a 50 percent rating.  
Diagnostic Code 9411.  The VA psychiatric outpatient records 
show that the veteran had anger management problems at work 
and at home.  Furthermore, he was consistently assigned a GAF 
score of 50.  The recent July 2001 VA examination report 
indicates that the veteran has continued to have significant 
limitations in his ability to hold a full-time competitive 
job due to his psychiatric problems, specifically PTSD.  He 
missed days from work in 1998 and in 1999 due to stress.  
Therefore, the Board finds that a 50 percent rating is 
warranted because the evidence cumulatively shows that the 
veteran has occupational and social impairment with reduced 
reliability and productivity due to his PTSD.

The Board finds, however, that the evidence does not more 
closely approximate an evaluation of 70 percent.  The veteran 
testified that he is married and gets along with his wife and 
children.  He also indicated that, although he does not like 
crowds, he still goes to public places to shop or meet with 
other veterans.  Additionally, he does not have psychiatric 
symptomatology such as recent suicidal ideation, obsessional 
rituals that interfere with routine activities, speech that 
is illogical, obscure or irrelevant, or spatial 
disorientation.  While the veteran testified that he had 
anger problems at work, he retired recently due to longevity 
and not due to PTSD.  Thus, while the veteran may have 
limitations at work, there is no probative evidence that he 
left his job solely due to PTSD or that he is currently 
unable to work in a non-stressful environment.  Therefore, 
there is a lack of evidence of a greater number of the 
symptoms listed under the 70 percent evaluation.  The 
evidence does not show that the veteran was severely or 
totally impaired and unable to work as a result of PTSD.  As 
the other evidence shows, the veteran continued to work until 
his recent retirement based on longevity and not disability. 

After consideration of the entire record as discussed above, 
the Board is unable to conclude that the veteran's PTSD is 
manifested by symptomatology that would support a rating in 
excess of 50 percent under the criteria.  In reaching this 
decision, the Board has considered the history of the 
veteran's PTSD, as well as the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran.  The veteran's PTSD, 
however, simply does not impair the appellant to a degree 
that would warrant a schedular evaluation in excess of 50 
percent under the Rating Schedule.  Thus, while it is 
apparent that the veteran had difficulty maintaining personal 
and professional relationships as a result of his temper, he 
has not shown an inability to do so in a non-stressful work 
environment.

Although the veteran has testified that he does not like 
people or crowds, he is not isolated from society.  The 
medical evidence shows that the veteran's cumulative GAF 
Scale scores recorded during this time, which pertain to 
overall social and industrial impairment, were consistently 
reported to be 50 or above.  A GAF Scale score from 41- 50 
involves serious symptoms or serious impairment in social or 
occupational functioning; a GAF Scale score from 51-60 
involves moderate symptoms or moderate difficulty in social 
or occupational functioning; and a GAF Scale score of 65 
indicates some mild symptoms, or some difficulty in social, 
occupational or school functioning. 

While the veteran has anxiety, and has reported problems 
controlling his temper, he does not have a significant 
history of impaired judgment or other significant findings 
associated with his PTSD.  Likewise, although the veteran's 
complaints of irritability and anxiety are productive of 
panic attacks, there is no probative evidence that he 
experiences panic attacks more than once a week.  For 
example, the VA outpatient psychiatric record since early 
2000 show that the veteran has routinely gone to his 
appointments and has been receiving help.  Thus, this 
evidence does not support a rating in excess of 50 percent.  
Diagnostic Code 9411.

The Board has considered whether the application of staged 
ratings is appropriate, pursuant to Fenderson.  The Board 
finds, however, that a staged rating is not for application 
in this case as, during the entire time period at issue, the 
veteran has been shown to be 50 percent disabled due to his 
PTSD.

Finally, the Board has also considered the doctrine of 
reasonable doubt with respect to whether a rating in excess 
of 50 percent is warranted.  In the regard, the Board has 
found that, as the preponderance of the evidence is against a 
rating in excess of 50 percent, the doctrine is not for 
application.  See VCAA.

The Board has also considered the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
This regulation is for application in exceptional cases where 
the schedular evaluations are found to be adequate.  The 
governing norm is a "finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards".  In the 
present case, the RO found that the veteran's PTSD did not 
present such an exceptional or unusual disability picture.  
There is no indication in the record that the veteran's PTSD 
has resulted in frequent hospitalization.  Additionally, 
marked interference with employment, i.e., that which is 
beyond what is contemplated in the assignment of a 50 percent 
evaluation, is also not shown.  In this regard, the Board 
notes that the veteran has testified that his workplace was a 
stressful environment for him.  Even accepting his assertions 
at face value, the medical evidence of record indicates that, 
despite his anger control problems, he was able to work in a 
non-stressful environment, and he retired based on longevity 
and not disability.  Thus, while the veteran is not currently 
employed, there is no further showing that the symptoms of 
his PTSD prevent him from working.  Under these 
circumstances, the Board concludes that neither the veteran's 
statements nor the clinical evidence indicates that the 
veteran's PTSD warrants the assignment of an extraschedular 
evaluation.











	(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 10 percent for residual shell fragment 
wound of the left thigh is denied.

Entitlement to a disability rating of 50 percent for PTSD, on 
appeal from an original rating, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

